Title: James Madison to Moses Dawson and Others, 20 February 1836
From: Madison, James
To: Dawson, Moses


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby. 20. 1836.
                            
                        
                        
                        
                        I have received fellow Citizens, your letter inviting me to a public dinner, at Cincinnatti, on the 4th. of
                            March, to celebrate the expiration on the preceding day, of the Charter of the U. S. Bank; and requesting from me, if
                            unable to attend, an appropriate sentiment to be given in my name, by the Company.
                        Retaining as I do, my convict<ion> heretofore officially, and otherwise expressed, that in expounding the
                            Constitution, in the case of the Bank, the decision of the Nation had been sufficiently manifested, to over-rule
                            individual opinions, and to sanction the power exercised, in establishing such an institution, I cannot fail to be excused
                            for declining to participate in a protest against it, as destitute of Constitutional Authority.
                        For the favorable & friendly sentiments expressed in your letter, I tender my acknowledgments with
                            assurances of my great respect and good wishes.
                        Turn Over
                            
                                
                            
                        
                    